Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Response to Arguments
Applicant's arguments with respect to claims 1, 6, and 12 have been considered but are moot in view of the new ground(s) of rejection.

The amendments to the claims have overcome the previous 112 rejections and Claim Objections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeloka et al. U.S. PGPUB No. 2014/0019655 in view of Lai et al. U.S. PGPUB No. 2016/0103619.

Per Claim 1, Jeloka discloses:
a data processing apparatus (integrated circuit 2), comprising:
a master device (source(s) 4) configured to transmit commands for a slave device to process a command (Paragraphs 45 and 46, Figure 1; destination(s) 8);
and a controller configured to relay communication between the master device and the slave device (Paragraph 46; interconnection circuitry 6),
wherein the controller assigns a time stamp value to each of the commands as an initial value when the commands are received by the controller and increments the time stamp value every command arbitration cycle (Paragraph 47, Figure 2; p-bit first arbitration parameter 10 may take the form of a time stamp value which is maintained and updated in respect of the arbitration performed.),
selects a command having a largest time stamp value among the commands by comparing the time stamp values between commands every arbitration cycle (Paragraphs 50-52, Figures 3 and 4; Numeral 34 discloses that arbitration circuity compares time stamp values of requests and selects a lower time stamp valued request as the arbitration winner (numerals 36 and 38).),
stores a command selection history of each comparison of commands (Paragraphs 47 and 51; the “second arbitration parameter 12” is a value representing which of the signal inputs has least recently been granted access to the signal output. Therefore, this qualifies as a “store of a command selection history” since the value is directly indicative of whether a command previously won an arbitration or not.
selects the command based on the command selection history corresponding to the each of the commands for which the time stamp value is compared when respective time stamp values of the compared commands are the same as each other (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).

Jeloka does not specifically disclose the nature of the slave devices (destinations 8) as memory devices comprising bank addresses. Therefore, Jeloka does not disclose the arbitration process including arbitrating among commands targeted for different memory banks, as claimed.

However, Lai discloses a multi-stage arbitration system where a master device (processor 100) issues commands to be processed by a slave device (memory 106). Lai further discloses that the commands comprise bank addresses of the target memory device which are used in the arbitration process to ensure that bank conflicts are prevented by arbitrating between commands targeted for different bank addresses (Paragraphs 18, 20, and 24-27, Figure 5).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the arbitration techniques of Jeloka and Lai to arbitrate commands for a shared memory device comprising memory banks, wherein the arbitration process uses both time stamping and memory bank address tracking, because memory devices are common slave devices and bank address tracking prevents memory bank conflicts in addition to the starvation prevention realized through command time stamping.

Per Claim 5, Jeloka discloses the data processing apparatus of claim 1, wherein the controller is configured to select a command having a largest time stamp value among the commands (Paragraphs 47 and 52, Figure 4 numeral 38; The claimed “largest time stamp” is logically equivalent to Jeloka’s “lowest time stamp”.).

Jeloka does not specifically disclose a “tournament manner” for the arbitration of commands/requests. 

However, Lai teaches a hierarchical arbitration scheme (Paragraphs 21, 26, and 27; Figures 2 and 5).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeloka by using a hierarchical arbitration scheme as taught by Lai, because it allows for smaller and more time efficient arbiter circuits to be implemented in addition to allowing different arbitration schemes to be implemented at different levels based on desired system configuration and/or prioritization of different commands.

Per Claim 6, Jeloka discloses:
a data processing apparatus (integrated circuit 2), comprising:
a master device (source(s) 4) configured to transmit commands for a slave device (Paragraphs 45 and 46, Figure 1; destination(s) 8);
and a controller configured to relay communication between the master device and the slave device (interconnection circuitry 6),
wherein the controller includes: a time stamp setter configured to assign time stamp values to each of the commands as an initial value when the commands was received by the controller; a counter configured to increment the time stamp value every command arbitration cycle (Paragraphs 44-47, 50, 53, and 54,; Figures 2, 3, and 5; Jeloka discloses first arbitration parameter 10 which equates to a time-stamp and further teaches of incrementing said time-stamp at numeral 28 of Figure 3. This value parameter is created and maintained by arbitration circuitry 6/44.);
and selecting an arbitration winner based on the time stamp values, the scheduler selecting a command based on a command selection history of a previous command arbitration cycle (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).

Jeloka does not specifically teach: a command register configured to store time stamp-assigned commands according to an arrival order; and a scheduler configured to classify the time stamp-assigned commands according to the destinations and based on the arrival order.

Jeloka does not specifically disclose the nature of the slave devices (destinations 8) as memory devices comprising bank addresses. Therefore, Jeloka does not disclose the arbitration process including arbitrating among commands targeted for different memory banks, as claimed. Jeloka also does not specifically disclose a command register configured to store the commands according to arrival order.

However, Lai discloses a multi-stage arbitration system where a master device (processor 100) issues commands to be processed by a slave device (memory 106). Lai further discloses that the commands comprise bank addresses of the target memory device which are used in the arbitration process to ensure that bank conflicts are prevented by arbitrating between commands targeted for different bank addresses (Paragraphs 18, 20, and 24-27, Figure 5). Lai also discloses that processor 100 comprises a FIFO register for storing bank addresses of the memory read/write commands (Paragraphs 20 and 25, Figure 4).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the arbitration techniques of Jeloka and Lai to arbitrate commands for a shared memory device comprising memory banks, wherein the arbitration process uses both time stamping and memory bank address tracking, because memory devices are common slave devices and bank address tracking prevents memory bank conflicts in addition to the starvation prevention realized through command time stamping.

Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.), and wherein the scheduler selects, based on the command selection history, a command of a destination, the destination not corresponding to a destination of a command selected in the previous command arbitration cycle (Paragraph 47; Least recently granted parameter value).

Lai further teaches selecting, via arbitration, a command for a bank address not corresponding to a bank address of the command selected in the previous arbitration cycle (Paragraphs 18, 20, and 24-27, Figure 5).
Per Claim 8, Jeloka does not disclose hierarchical arbitration as claimed, but does teach feeding back a selection result to the arbiter in order to establish an arbitration history that can be used to shape future arbitration decisions (Paragraphs 47, 50, and 51, Figure 3; update LRG values).

However, Lai teaches a hierarchical arbitration scheme configured to select a command having a different bank address  (Paragraphs 21 and 25-27; Figures 2, 4, and 5).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeloka by using a hierarchical arbitration scheme as taught by Lai, because it allows for smaller and more time efficient arbiter circuits to be implemented in addition to allowing different arbitration schemes to be implemented at different levels based on desired system configuration and/or prioritization of different commands.



Per Claim 13, Jeloka discloses the method of claim 12, wherein the command is selected based on the command selection history of the previous command arbitration cycle when the stamp values of two or more of the leading commands are the same as each other (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).

Per Claim 15, Jeloka discloses the method of claim 13, wherein selecting the command when the time stamp values are the same as each other includes selecting, based on the command selection history, a command of a destination for which a command was not selected in the previous command arbitration cycle (Paragraphs 47 and 51; the “second arbitration parameter 12” is a value representing which of the signal inputs has least recently been granted access to the signal output. Therefore, this qualifies as a “store of a command selection history” since the value is directly indicative of whether a command previously won an arbitration or not.). Please refer to the above rejections for details of Lai teaching the “memory bank” limitation.Per Claim 16, please refer to the above rejection of claims 1, 5, and 8, as the limitations are substantially similar and have been previously discussed. 
*	*	*	*	*	*	*

Claims 2, 3, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeloka et al. U.S. PGPUB No. 2014/0019655 in view of Lai et al. U.S. PGPUB No. 2016/0103619 in further view of Chen et al. U.S. PGPUB No. 2011/0208887.

Paragraphs 47-52, Figures 3 and 4; lowest time stamp and LRG value).

Jeloka does not specifically disclose making a determination over the validity of a command, as claimed.

However, Chen similarly teaches arbitrating among a plurality of requests/commands with a time stamp being a deciding factor in deciding an arbitration winner (Paragraphs 19, 25, and 28; Wait timer field 260 parameter is similar to the time stamp parameter of Jeloka.) Chen further teaches a request field 210 that may be used to confirm that a request/command is valid (Paragraphs 19, 20, and 31, Figure 5 numeral 510).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure the validity of a command/request, as taught by Chen, prior to performing the arbitration process outlined by Jeloka, because performing arbitration and subsequently granting access to invalid commands/requests will lead to unintended data communications and possible errors.
Per Claims 3, 10, and 18 please refer to the above rejection of Claims 2 and 9, as the limitations are substantially similar and the motivation of ensuring a valid command/request is granted is equally applicable.  




Allowable Subject Matter
s 4, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Per Claims 4, 11, and 19, the prior art of record does not teach discarding a comparison result of a current comparison stage without transmitting the comparison result of the current comparison stage to next comparison stage when the compared commands are invalid. 

Chen (U.S. PGPUB No. 2011/0208887) teachings multi-stage arbitration (Figure 4), as well a request field 210 that may be considered to represent a “valid bit” for conveying the validity of a request. However, Chen does not specifically teach discarding the comparison result of an arbitration stage when the commands/requests are deemed “invalid”. Chen further teaches that a winning request may not be granted in a case where the requested resource is currently occupied. However, this does not equate to not propagating a comparison result from a first stage to a second stage.

U.S. PGPUB No. 2009/0055566 (hereafter Reinig) discloses a hierarchical arbitration system where a request may be discarded from a future arbitration stage in order to avoid a “double request” scenario (Paragraph 65). However, this does not read upon the limitations of claim 4, when considered in combination with the limitations of interceding independent claim 1.
-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186